UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

SASLOVKY, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed in its entirety Plaintiff’s letter dated

December 17, 2019, which Plaintiff styles a “Verified Petition for ‘Passive euthanasia/death with

dignity.’” (Docket Entry No. 23.)

                 In the filing, Plaintiff describes distress that she has experienced in the course of

this litigation and the events that she alleges precipitated it, and requests that this Court grant her

relief by authorizing the termination of her life. As a matter of law, the Court has no power to

authorize the measures Plaintiff seeks. The Court is very concerned about Plaintiff’s welfare, and

appreciates how stressful it can be to receive unfavorable court rulings. The Court also appreciates

that it is even more difficult to cope with such rulings when the claim arises from a traumatic

experience.

                 It appears that Plaintiff needs assistance coping with the circumstances that are

causing her suffering. While the Court cannot require Ms. Sun to seek therapy and does not

recommend any particular provider, Plaintiff might benefit from contacting an organization that

could provide her with assistance in managing the stress of litigation and living with the PTSD she

has referenced in her letters to the Court.                By way of information only, and without any

recommendation or endorsement of any organization, the Court lists here some organizations that

appear to provide services that could be helpful. The Court is not recommending these particular


FNLLTRRSPORD.DOCX                                          VERSION DECEMBER 20, 2019                 1
organizations and has no familiarity with the quality or precise nature of the services they offer,

but this list may be a helpful starting point.

        National suicide prevention hotline (1-800-273-8255)

        Weill Cornell Community Clinic (646-962-9222)

        New York City Free Medical Clinic (212-206-5200)

        Lutheran Medical Center (Brooklyn) (718-437-5210) (Mandarin counseling available)

        New York State Psychiatric Institute Audubon Clinic (212-928-8300)

        Mount Sinai St. Luke's Outpatient Psychiatric Clinic (212-280-0100)

        Metropolitan Center for Mental Health (212-362-8755)

                Personnel from the New York Legal Assistance Group Clinic for Pro Se litigants

are also reaching out to Plaintiff.

                Plaintiff’s motion is denied, as it seeks relief that is not appropriate and is not within

the Court’s power. Plaintiff is urged to seek counseling assistance to obtain relief from the

suffering documented in her letter.

                SO ORDERED.

Dated: New York, New York

        December 20, 2019                                   Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge
Copy Mailed to:         Yi Sun
                        10 East 116th St. Apt 3A
                        New York, NY 10029




FNLLTRRSPORD.DOCX                                   VERSION DECEMBER 20, 2019                           2
